In the trial of an action for damages for alleged personal injuries it was not error for the court to admit in evidence for the defendant, over the objection of the plaintiff that it was hearsay, a report of an "accident," made by a policeman, which showed that the defendant had been arrested on a charge of "R. D. Acc.," and following these abbreviations the word "dismissed." The evidence does not disclose whether the charge was made against the defendant in the traffic division of the recorder's court of the City of Atlanta, and by the court dismissed, or whether the officer simply booked the charge himself and dismissed it. Hence it does not appear in the assignment of error that *Page 574 
the report was inadmissible as being hearsay. That part of the report which showed that the plaintiff ran across the street and was hit by the defendant's automobile was not harmful, because the officer who made the report testified that the plaintiff stated to him that he ran across the street. The admission of the report was not error for the reason assigned, and the court did not err in overruling the motion for a new trial.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                       DECIDED SEPTEMBER 21, 1944.